Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18, 44, 47-49, 52-54, 57-59, 62-63, 66-68, and 71-80 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18, 53, and 63, the combination of limitations involving, monitoring, by a user equipment (UE), a first physical downlink control channel (PDCCH) search space for a first downlink control information (DCI) in accordance with first configuration parameters and a second PDCCH search space for a second DCI in accordance with second configuration parameters, wherein both the first configuration parameters and the second configuration parameters are included in a single radio resource control (RRC) message and each configuration parameters comprise a reception beam index, among other claim limitations, are non-obvious over the prior art. 
The closest prior art of record Kim et al. (US 20140254533 A1) teaches a base station providing number/position/size of EPDCCH regions and information on subframe for monitoring the EPDCCH to a wireless device through an RRC message; Prior art 3GPP TS 36.331 (V13.3.0 2016-09) teaches an EPDCCH-Config configured with at least one EPDCCH-SetConfig, but Kim-3GPP TS 36.331 do not teach that each configuration parameters comprise a reception beam index, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416